302 F.2d 731
SINCLAIR OIL & GAS COMPANYv.NORTHERN UTILITIES COMPANY.
No. 6871.
United States Court of Appeals Tenth Circuit.
Jan. 29, 1962.

Appeal from the United States District Court for the District of Wyoming.
Angus A. Davidson, Tulsa, Okl., and Hickey, Raper, Rooney & Walton, Cheyenne, Wyo., for appellant.
Brown, Healy, Drew, Apostolos & Barton, Casper, Wyo., and Dallstream, Schiff, Hardin, Waite & Dorschel, Chicago, Ill., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed January 29, 1962, pursuant to agreement of counsel.